Citation Nr: 1211145	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing or a special home adaptation grant. 

2.  Entitlement to financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment.

3.  Entitlement to an initial evaluation in excess of 40 percent for left-sided weakness, status post cerebral vascular accident (stroke) residuals, and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965 and from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in May 2004, August 2005, and May 2008.

The Veteran appeared for an RO hearing in April 2007.  He was scheduled for a Travel Board hearing in February 2012 but canceled the hearing through his representative in January 2012.  

In December 2008, the Veteran asserted that his left-sided weakness should be the basis for special monthly compensation for loss of use of the left extremities at the hip and shoulder levels.  He also argued that a stroke affected his bowel and bladder control and speech.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a higher initial evaluation for left-sided weakness, status post cerebral vascular accident (stroke) residuals, and peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Loss of use of either hand or foot, blindness in both eyes with 5/200 visual acuity or less, extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of a lower extremity of 3.5 inches or more are not shown. 

2.  Loss of use of either hand or foot, ankylosis of one or both knees or hips, or the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye are not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350 (2011); 38 C.F.R. §§ 3.809, 3.809a (2011).

2.  The criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 3.808, 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is service-connected for multiple disabilities, including posttraumatic stress disorder (PTSD) (100 percent disabling); chronic urticaria and left-sided weakness status post cerebral vascular accident (stroke) residuals and peripheral neuropathy (both 40 percent disabling); diabetes mellitus with erectile dysfunction (20 percent disabling); tinnitus, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy (all 10 percent disabling); and bilateral pinguecula with left eye cataract and bilateral hearing loss (both zero percent disabling).   

The claims file contains a series of private physicians' statements utilizing a form from the Veteran's representative.  In a December 2004 statement, a private doctor diagnosed osteoporosis that was severe and found that the Veteran was unable to bend or lift due to a vertebral fracture.  It was noted no aids (e.g., a cane, braces, crutches, or walker) were required for locomotion, and he could walk and get around unassisted.  

In an April 2005 statement, a private physician noted that the Veteran used a walker and a scooter and had poor stamina (deconditioning) due to the spine (disc disease) and hip and shoulder osteoarthritis.  He was noted to be able to walk and get around unassisted but was in need of help for chores.

During a June 2005 VA eye examination, the Veteran reported distorted vision, burning, dry eyes, itching, and light sensitivity.  No functional impairment was reported.  Corrected vision testing revealed corrected near vision of 20/30 bilaterally, corrected far vision of 20/30 on the right, and corrected far vision of 20/40 on the left.  The examiner rendered a diagnosis of bilateral cataract unrelated to diabetes and noted a subjective factor of blurred vision and an objective factor of mild lenticular opacifications.

The Veteran underwent a VA medical examination in June 2005, at which he was using a powered wheelchair.  A neurological examination of the upper extremities revealed motor function within normal limits; sensory function that was abnormal, with decreased pinprick in the hands; and biceps and triceps jerk of 1+ bilaterally.  A neurological examination of the lower extremities revealed motor function within normal limits; sensory function that was abnormal, with findings of decreased pinprick in the feet; and knee and ankle jerk of 1+ bilaterally.  The examiner commented that the Veteran required aid for ambulation and, specifically, needed to use a powered wheelchair.  No other permanent restrictions were noted.

During his April 2007 RO hearing, the Veteran reported that he no longer walked and that he stayed in his wheelchair all the time.  He stated that his legs would give out and that balance was "a big problem."  He conceded that he was able to drive.  

A private physician's statement from May 2007 indicates that the Veteran was unable to stand and walk without assistance.  Severe osteoarthritis was noted.  Upper body strength was found to be good and he was able to transfer alone from a wheelchair to a couch or bed.  A decrease in lower extremities strength, with deconditioning, was noted.  At this point, it was determined that he could not walk and get around unassisted.  Specific findings "by patient" were noted to include chronic low back pain and loss "of some use" of hands and upper extremity strength due to neuropathy and type II diabetes mellitus.  

A further private physician's statement, from December 2007, contains most of the same findings as the May 2007 statement.  It was also noted that the Veteran had "decrease fine motoric (hands)."

The Veteran underwent a VA aid and attendance/housebound examination in April 2008.  The subjective history ("narrative") section of the examination report indicates that he had paralysis of the left upper extremity.  The physical examination revealed extreme weakness of the left upper extremity and he could only raise it up to 90 degrees of the shoulder.  He had very minimal strength of the left hand, and he had to move his left leg using his right hand because of severe weakness.  

In rendering a diagnosis of status post cerebrovascular accident resulting in left-sided paralysis now confined to a motorized wheelchair, the examiner noted that the Veteran needed help from a second person in part because of his inability to move about and mobilize.

In April 2008, the Veteran also underwent a VA neurological examination.  During the examination, he reported that he had numbness in his hands and lower extremities and pain in the lower extremities.  The combination of these symptoms was noted to have caused him to use a wheelchair for most of the time over the past five years.  

A motor examination revealed weakness in the lower extremities, with some dorsiflexion weakness bilaterally at 4+/5.  There was slightly decreased fine finger movement in both hands.  Reflexes were decreased throughout.  Sensory testing revealed altered pin sensation in the left forearm and palms of the hands.  The Veteran had altered pin sensation distally from his ankles.  Vibratory sense was not present in the fingers or toes.  

Cerebellar was fair, but gait was abnormal; the Veteran was not able to get up and walk without assistance.  Based upon the pain, numbness, weakness, and gait abnormality, the examiner opined that the above symptoms would entitle the Veteran "to specially adapted housing and automobiles or other conveyances."  Moreover, the V diagnosed peripheral neuropathy of the upper and lower extremities was found to be at least as likely as not secondary to diabetes mellitus.  

The evidence includes voluminous VA outpatient treatment records.  While these records reflect frequent treatment for neurological problems, and contain numerous references to the Veteran's use of a motorized scooter, they do not contain any information suggesting loss of use - as opposed to less severe limitations - of any of the extremities.  A February 2008 record indicated that he received instructions as to adaptive automobile equipment but was informed that "this instruction in no way suggest[s] that he is approved" for the "auto adaptive program."  

The Veteran's most recent VA neurological examination was conducted by an examiner who reviewed the claims file in November 2010.  The examiner noted that left-sided weakness and generalized pain prevented the Veteran from walking.  Bilaterally, biceps, triceps, brachioradialis, finger jerk, knee jerk, and ankle jerk were 1+ (with the examiner noting that 0 = absent, 1+ = hypoactive, 2+ = normal, 3+ = hyperactive without clonus, and 4+ = hyperactive with clonus).  Plantar (Babinski) was normal bilaterally.  

For both upper extremities, there was decreased vibration and pain/pinprick in the hands and fingers, with normal position sense and light touch and no dysethesias.  For both legs, there was decreased vibration and pain/pinprick in the lower legs through the ankle, foot, and toes; position sense and light touch were normal, and there were no dysthesias.  

A motor examination contained an analysis of numerous motions of the extremities using a scale from 0 (total paralysis) to 5 (active movement against full resistance); all motions were rated between 3 (active movement against gravity) and 5.  Gait abnormality was noted; however, while the Veteran described himself as unable to walk, stand, or transfer from his scooter, he did drive himself to the VA clinic and was able to load and unload his scooter unassisted into his truck.  

In rendering diagnoses of peripheral neuropathy of the extremities, the examiner noted decreased mobility, decreased manual dexterity, and pain of the upper extremities; and decreased mobility, with difficulty standing and walking during left lower extremity weakness, of the lower extremities.  The Veteran was noted to have difficulty bathing and dressing, with other activities prevented by his sensory loss of both hands and weakness of the left upper extremity.  

The examiner commented that it was not possible to determine the actual extent of limitations and capabilities of the extremities due to inconsistencies of motor strength testing.  At times, the Veteran exhibited both strength and dexterity of the left upper and lower extremities, which he stated were too weak to use. 

Specially Adapted Housing or a Special Home Adaptation Grant

The initial question is whether recently-enacted revisions to the applicable regulations concerning specially adapted housing and a special home adaptation grant apply.  Specifically, the Veteran's claim was received in January 2004.  While revisions to 38 C.F.R. §§ 3.809 and 3.809a were effectuated as of October 25, 2010, it is clear from the Federal Register that the relevant revisions (§§ 3.809(b)(introductory text, 5, 6) and 3.809a(b)) are only applicable to claims received on or after December 10, 2004, or July 30, 2008, depending on the subsection.  See 75 Fed. Reg. 57859-57862 (Sept. 23, 2010).  

Revisions to 38 C.F.R. § 3.809(a), effective December 16, 2003, concern active members of the Armed Forces and are not relevant to the current claim.  Accordingly, the then-extant provisions of these regulations that were included in the 2010 edition of the Code of Federal Regulations are applicable and are described below.  Indeed, it is this set of regulations that the RO incorporated in providing 38 C.F.R. § 3.159(b) notification and adjudicating the claim.

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with the requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more. 

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toe.

The Board has reviewed the extensive evidence of record and finds that it falls short of showing that the criteria for specially adapted housing or a special home adaptation grant have been met.  This is most clearly demonstrated in the report of the November 2010 VA examination.  The examination revealed limitations, in terms of strength, sensation, and reflexes of the extremities.  Notably, sensory loss of both hands and weakness of the left upper extremity were described by the examiner.  

That notwithstanding, the limitations were partial at most, with hypoactive reflexes, decreased but not absent sensation, and at least active movement against gravity in all motor examination movements.  These limitations are not at all consistent with the situation where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance and, as such, do not represent "loss of use" of any hand or foot.  

The examiner referenced the Veteran's use of a motorized scooter during the examination but also noted the fact that he moved his scooter unassisted into his truck; the fact that he was able to perform such action is not indicative of an individual who has loss of use of a hand or foot.  

The Board acknowledges that the examiner stated that it was not possible to determine the actual extent of limitations and capabilities of the extremities due to the inconsistencies of motor strength testing.  Viewed out of context, this statement may seem to call into question the adequacy of the examination.  However, the Board also notes that motor strength testing was fully performed and documented in the VA examination report, and, as noted in the preceding paragraph, such testing demonstrated a degree of functioning (i.e., active movement against gravity, or more, for all motions) that falls well short of "loss of use."  

The Board need not determine in its analysis of the case whether the Veteran's limitations are, for example, mild, moderate, or severe in degree.  Rather, the question is whether the Veteran has loss of use of the hands and feet, and the November 2010 VA examination findings unambiguously reflect that he does not.

That notwithstanding, the Board has considered all potentially favorable evidence of record.  Of particular note, and seeming to suggest the contrary conclusion, is the April 2008 VA neurological examiner's opinion that the Veteran's "symptoms and findings" would entitle him to specially adapted housing.  The VA examination findings from that date, however, were far from consistent with "loss of use" of either hand or foot.  

While the Veteran used a wheelchair, an examination of the lower extremities revealed some dorsiflexion weakness at 4+/5, vibratory sense not present in the toes, an abnormal gait, and an altered pin sensation distally from the ankles.  These findings are indicative of a reduced level, but not a total loss, of foot function.  

Similarly, the hand findings, including slightly decreased fine finger movement, decreased reflexes, altered pin sensation, and loss of vibratory sense in the fingers, fall far short of indicating loss of use.  As such, the VA examiner's opinion fails to ultimately support the Veteran's claim because the examination itself did not show loss of use of either hand or foot.

The Board is also aware that the VA aid and attendance/housebound examination in April 2008 revealed extreme weakness of the left upper extremity, characterized by the examiner as left-sided paralysis.  The Board notes, however, that the Veteran was able to bring his extremity up to 90 degrees of the shoulder, and, unlike the November 2010 VA examination, this examination report does not contain extensive sensory and motor examinations that would confirm the extent of any paralysis.  The Board thus finds this examiner's conclusions to also be of little probative value.      

Finally, the Board acknowledges the May 2007 private medical statement indicating loss "of some use" of hands.  There is no suggestion, however, of actual "loss of use" as defined by VA regulations.

Significantly, there also is no evidence or lay contention whatsoever of blindness in both eyes with 5/200 visual acuity or less, extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of a lower extremity of 3.5 inches or more.  The June 2005 VA eye examination revealed corrected visual findings of 20/40 or better, and none of the relevant medical reports indicate any ankylosis or significant lower extremity shortening.  

The Board has also considered the Veteran's lay contentions, as made during his April 2007 hearing.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Notably, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (varicose veins). 

The question before the Board, however, is not whether the Veteran has observable symptoms and features that are capable of lay observation; rather, the question is whether the existing symptoms meet the disability thresholds defined in 38 C.F.R. §§ 3.809 and 3.809a.  Given that the evidence does not show, and the Veteran has not asserted, a debilitating level of visual disability, the question becomes whether he is competent to make a finding of "loss of use" of one or both hands or feet.  

This determination, however, is essentially the type of complex medical determination contemplated by 38 C.F.R. § 3.159(a)(2) rather than one capable of mere lay observation, given the definition of "loss of use" as the circumstance where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  

For such a determination to be competent, the individual making the determination would need to have a threshold level of medical training, credentials, or other expertise.  The Board therefore finds that the Veteran's lay contentions, however well-intentioned, are not of sufficient probative value to outweigh the medical findings of record because he has not been shown to have the necessary medical background.

Overall, the preponderance of the evidence is against the claim of entitlement to specially adapted housing or a special home adaptation grant, and the claim must be denied.  Given this determination, the benefit-of-the-doubt doctrine set forth in 38 U.S.C.A. § 5107(b) is not applicable. 

Financial Assistance in the Purchase of an Automobile 
or Other Conveyance, and Adaptive Equipment

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) the loss or permanent loss of use of one or both feet; or (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A); see 38 C.F.R. § 3.350(a)(2) (the definition of "loss of use" for purposes of this regulation); see also 38 C.F.R. § 3.808(b)(1).   

A veteran who does not qualify as an "eligible person" under the aforementioned criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the Veteran's licensure and safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The Veteran fails to meet the criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment for largely the same reasons that he fails to meet the criteria of 38 C.F.R. §§ 3.809 and 3.809a.  

As noted above, the Veteran does not have loss of use either hand or foot, and there has been no contention or objective evidence suggesting central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  

The Veteran has also has not been shown to have ankylosis of one or both knees, or one or both hips.  Again, while the April 2008 VA examination report contains the notation that his symptoms entitle him to automobiles or other conveyances, the symptoms actually described in the examination report are not at all consistent with the type of hand or foot impairments that would actually meet the criteria of 38 C.F.R. § 3.808.  

The Board again acknowledges the Veteran's lay contentions, but the criteria of 38 C.F.R. § 3.808, particularly in regard to "loss of use" and ankylosis, require specific medical findings that would require medical training and/or credentials to ascertain.  As noted above, he has not been shown to possess such training or credentials.  See 38 C.F.R. § 3.159(a)(2).

In sum, the preponderance of the evidence is against the claim of entitlement to financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment, and the appeal is denied.

Finally, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, notification compliant with 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2004, September 2004, and March 2005.  Relevant notification was provided prior to the respective rating actions, and the case has since been readjudicated, most recently in an October 2011 supplemental statement of the case.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has obtained VA treatment records and has afforded the Veteran multiple VA examinations that have addressed the findings necessary to make a determination under the regulations described below.  He has not reported any relevant medical treatment of the extremities or the eyes for which additional search efforts are warranted prior to a determination on these claims.  

Finally, a review of the "Virtual VA" file indicates no additional relevant evidence that has not already been included in the claims file or considered in an RO adjudication.  The Board is thus satisfied that this decision is predicated on a complete medical record, meeting the requirements of 38 C.F.R. § 3.159(c).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


ORDER

Specially adapted housing or a special home adaptation grant is denied. 

Financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment is denied.


REMAND

In May 2008, the RO granted service connection for left-sided weakness, status post cerebral vascular accident (stroke) residuals, and peripheral neuropathy, and assigned a 40 percent rating.  In a December 2008 statement, described as a "notice of disagreement with VA rating decision of 5-16-08," the Veteran asserted that his disability to be "woefully underrated," particularly as the rating was "silent" regarding the left leg.  

To date, however, the Veteran has not been furnished with a statement of the case on this issue.  Given the unambiguous intent of the December 2008 statement, the Board finds it necessary for this case to be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.
  
Accordingly, the case is REMANDED for the following action:

The Veteran and his representative must be furnished with a statement of the case addressing the claim for an initial evaluation in excess of 40 percent for left-sided weakness, status post cerebral vascular accident (stroke) residuals, and peripheral neuropathy.  

This issuance should contain a full description of the applicable regulations and of the Veteran's rights and responsibilities in perfecting an appeal of this matter.  

Only if an appeal is, in fact, perfected, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


